Citation Nr: 0200459	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran performed verified active duty service from March 
1985 to April 1988.  All periods of additional service have 
yet to be verified.  

These matters came to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) was signed into law.  Regulations implementing 
the Veterans Claims Assistance Act of 2000 were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). 

The record shows that VA examinations were scheduled for 
December 1998 and January 1999.  A notice of the examination 
was issued to the veteran in December 1998, but was returned 
to VA and marked as unclaimed.  It is noted in the record 
that the veteran failed to appear for the scheduled 
appointments.  The Board also points out that a number of 
letters issued to the veteran in relation to his claim were 
returned to VA as unclaimed.  Comparing these letters with 
the appellant's original application for benefits indicates, 
however, that the incorrect zip code was used.  Further, a 
December 1998 notice of examination letter did not address 
the consequences of a failure to appear for an examination as 
per the provisions of 38 C.F.R. § 3.655 (2001).  Therefore, 
to ensure the veteran is provided proper notice, and due 
process of law, the Board must remand this case so that he 
can be given another opportunity to appear for the required 
examination. 

Furthermore, the evidence is insufficient to decide the issue 
of service connection with any certainty.  Here, the service 
medical records document treatment for muscle spasm of the 
neck (August 1981), bilateral ankle sprains, and a hairline 
fracture of the left knee (December 1981).  However, there 
are no medical opinions of record which address whether there 
is a nexus between any claimed disorder and the veteran's 
active duty service.  As the Board cannot exercise its own 
independent judgment on medical matters, further examinations 
are required, to include opinions based on review of the 
entire record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Under the VCAA, a veteran is entitled to a complete VA 
medical examination which includes an opinion whether there 
is a nexus between the claimed disorder and service based on 
all possible evidence.  

In September 1999, VA received information from the veteran 
concerning psychiatric treatment provided by Rockingham 
County Mental Health starting in 1998.  The veteran provided 
VA with a completed authorization form.  However, a review of 
the file shows that a request for the records was not issued 
to that facility.  Under the VCAA, VA must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  A 
review of the file indicates that the veteran has also been 
treated at VA facilities.  Therefore, current VA treatment 
records should be obtained.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that they verify the dates of all 
periods of the veteran's active duty 
service.  Additionally, the NPRC should 
be requested to provide photocopies of 
all service personnel records, to include 
disciplinary records.

2.  The RO should contact Rockingham 
County Mental Health in North Carolina, 
and obtain any record of treatment since 
1998.  Once secured, the records should 
be associated with the claims folder.  
The RO should also obtain any current VA 
treatment records and associate them with 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  Thereafter, the veteran should be 
afforded VA orthopedic and psychiatric 
examinations to determine the nature and 
etiology of any current neck and left 
knee injury residuals, bilateral ankle 
condition, and claimed paranoid 
schizophrenia.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  With respect to each 
claimed disorder the examiners must offer 
an opinion whether it is at least as 
likely as not that any diagnosed neck, 
left knee, ankle, or psychiatric disorder 
is related to the veteran's active duty 
service.  A complete written rationale 
for all opinions made must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The examination reports should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should review the 
veteran's claims on the merits, and with 
consideration of the Veterans Claims 
Assistance Act of 2000.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

